Citation Nr: 0200021	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  94-41 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a stomach disability.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from May 1945 to May 
1946.  This appeal arises before the Board of Veterans' 
Appeals (Board) from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the veteran's claim seeking 
entitlement to service connection for a stomach disorder.  

In the decision of April 1992, the RO incorporated by 
reference a rating decision of October 28, 1965, which had, 
as the RO noted, "disposed of the question of SC for the 
veteran's stomach condition," although the veteran had "not 
formally claimed SC."  The RO also noted in the decision of 
April 1992 that the veteran had not been notified in 1965 of 
the decision to "dispose of" the question of service 
connection for a stomach condition.

The veteran's claim was remanded by the Board in July 1996 
and in June 1998.  In the remands of 1996 and 1998, the Board 
correctly characterized the issue as service connection for a 
stomach disorder.  In a supplemental statement of the case of 
September 1998, the RO characterized the issue as "New and 
material evidence to reopen a claim for service connection 
for a stomach condition."  The claim, which had been 
initiated in 1992, and which had been remanded twice, was 
returned to the Board in 1999.  In a February 1999 decision, 
the Board denied the veteran's claim for service connection 
for a stomach disability.  

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2000, the 
veteran's attorney, filed a brief requesting that the 
veteran's claim be remanded, and in January 2001, the Court 
ordered that the Board's February 1999 decision be vacated 
and remanded.  

In its July 1996 remand, the Board referred the issue of 
entitlement to service connection for gouty arthritis to the 
RO.  If this issue has not been developed yet, it is referred 
to the RO for appropriate action.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

When the veteran's claim was before the Board in February 
1999, the Board determined that the veteran's claim was well-
grounded, and denied the claim on the merits.  In remanding 
the veteran's claim back to the Board in January 2001, the 
Court noted that the Board had denied the claim on the 
merits, although the RO had limited its analysis to the 
question of whether the veteran had presented new and 
material evidence to reopen the claim.  In addition, the 
Court discussed the Board's decision to well-ground the 
veteran's claim.  Specifically, the Court cited to Campbell 
v. Gober, 14 Vet.App. 142 (2000), and indicated that this 
precedent "moots the Secretary's argument that failure to 
provide a contemporaneous medical examination is 
nonprejudicial, and requires that the Court remand the claim 
in order for VA to comply with its duty to assist." 

Based on the Court's January 2001 order, a remand is 
necessary for further development of the medical evidence and 
a re-adjudication of the claim by the RO.  

Furthermore, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The VCAA is now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 (West 
Supp. 2001); see also implementing regulations at 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Court has indicated that questions as to the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
14 Vet. App. 280 (2001).  Regulations have been implemented 
to implement the VCAA.  66 Fed. Reg. 45620-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Accordingly, on remand, the RO must comply with 
all notification and development procedures contained in the 
VCAA and in the regulations implementing the VCAA.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's stomach 
disorder that have not already been 
associated with the claims folder.  

3.  The veteran should be scheduled for a 
VA gastro-intestinal examination.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  List the diagnoses of all 
current stomach disorders as 
precisely as possible.

b.  For each current stomach 
disorder, state a medical opinion as 
to the time of onset of the 
disorder.  The examiner should 
comment in particular on the 
veteran's vagotomy and pyloroplasty 
performed in November 1964.  

c.  For each current stomach 
disorder listed in response to 
paragraph a, above,  the examiner 
must state a medical opinion as to 
whether the disorder is the result 
of a disease or injury the veteran 
had in service.  In making such 
determination, the examiner should 
comment in particular on Dr. E. P.'s 
June 1994 statement to the effect 
that he treated the veteran in July 
1946 (two months after service) for 
difficulty digesting food and the 
inability to tolerate milk among 
other disorders, as well as lay 
statements from relatives and 
friends who stated that the veteran 
had stomach problems in 1946.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107(West Supp. 2001)), as well as at 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.159) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer any pertinent formal or 
informal guidance provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  The RO should thereafter readjudicate 
the veteran's claim of service connection 
for a stomach disability.  In 
adjudicating the claim, the RO must note 
that this appeal arises from the RO 
decision of 1992, in which it is clearly 
and correctly stated that the veteran 
neither claimed, nor was notified of a 
denial of, service connection for a 
stomach disability in 1965.  The RO, 
therefore, must adjudicate the question 
of entitlement to service connection for 
a stomach disability.  In the event that 
the claim is not resolved to the 
satisfaction of the veteran, the RO must 
issue a supplemental statement of the 
case, a copy of which should be provided 
the veteran and his representative.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




